DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
Withdrawn Rejections:
Applicant's amendments and arguments filed on 07/23/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of mesoporous silica as specific hosting compound, anionic surfactant as specific surfactant, magnesium stearate as lubricant,

Claims 1-20, 22-32 are pending, claims 16-20, 22-26 and 30-32 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-20, 22-26 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Vialpando et al. (US20200345684). 
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Vialpando et al.  teaches compositions comprising a cannabinoid or a cannabinoid mixture adsorbed onto at least one mesoporous silica wherein the cannabinoid mixture comprises a cannabinoid and a surfactant. Preferably, the composition is in the form of a free flowing powder (abstract). The cannabinoid may be selected from the group consisting of a plant extract, cannabigerolic acid (CBGA);
cannabigerolic acid monomethylether (CBGAM), cannabigerol (CBG), cannabigerol monomethylether (CBGM), cannabigerovarinic acid (CBGVA), cannabichromevarin
(CBCV), cannabichromenic acid (CBCA) cannabichromene (CBC), cannabiruolic acid (CBDA), cannabiruol (CBD), canabinolic acid (page 1, [0009]). The surfactant may be an anionic, cationic, or zwitterionic surfactant. In one embodiment the surfactant is an anionic surfactant. In a preferred embodiment, the anionic surfactant may be sodium lauryl sulfate. The composition may further comprise a terpene or terpenoid. (page 1, [0011, 0013]). In some embodiments the mesoporous silica may be a mesoporous silica particle. The mesoporous silica particles have an average particle size diameter of between about 2 μm to at least about 250 μm (page 2, [0018]). In a second aspect there is provided a formulation comprising an effective amount of the composition of the first aspect and at least one carrier, diluent or excipient. The excipient may be one or more of microcrystalline cellulose, croscarmellose sodium, and magnesium stearate. In preferred embodiments the formulation is a pharmaceutically acceptable formulation. In a third aspect there is provided a process of preparing the composition of the first aspect, comprising a) heating the cannabinoid; b) mixing the cannabinoid and the mesoporous silica, wherein the cannabinoid adsorbs to the mesoporous silica. In one embodiment step b) further comprises mixing the cannabinoid with the surfactant cellulose derivatives such as
hydroxypropylmethylcellulose, acacia, gelatins, disintegrators such as sodium carboxymethylcellulose, and lubricants such as talc or magnesium stearate (page 3, [0058]). Plant extracts containing cannabinoids may also contain one or more terpenes and/or terpenoids. For example the plant extracts may contain a terpene selected from the group comprising t-carophyllene, myrcene, a.-humulene, terpinolene, guaiol, a.-terpineol, and terpinolene, linalool, fenchol, gnaiene, and 3-careen. Accordingly, "cannabinoid mixtures" as used herein may contain one or more terpenes (page 5, [0083]). The cannabinoid may be heated in the absence or in the presence of the surfactant. The process may further comprise the step of stirring the cannabinoid mixture and the mesoporous silica. In some embodiments the cannabinoid mixture is primarily located in the pores of the mesoporous silica, with little or no mixture outside the pores (page 8, [0112-0113]). In some embodiments, heating is not required. Co-milling may also be used. In this solvent-free mechanical shearing process is reportedly disrupts the crystalline structure of a cannabinoid without causing significant chemical degradation through use of a low-energy jarmilling configuration. Physical mixtures of crystalline compounds (such as cannabinoids) and a mesoporous silica at suitable proportions are co-ground at room temperature. This leads to what is known as spontaneous amorphization in which the cannabinoid or cannabinoid mixture are adsorbed onto the mesoporous silica (page 9, [0122-0123]). The formulation of the composition is tablet in one embodiment by direct compression (page 9, [0129]; page 11, [[0179]). The composition is enhanced or controlled release (page 9, [0126]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Vialpando et al. is that Vialpando et al.  is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claim 16, 20 and 30, Vialpando et al.  teaches the free flowing powder (free flowing powder is dry in the absence of evidence to the contrary) prepared by mixing cannabinoid (with or without heating before mixing) such as cannabigerolic acid or cannabigerol (solid cannabinoid according to applicant’s specification) with mesoporous silica (solid), and such free flowing powder is compressed into a tablet. When solid cannabigerolic acid or cannabigerol is not heating, such cannabigerolic acid or cannabigerol is still solid in the resulting free flowing powder and tablet in the absence of evidence to the contrary. Even with heating before mixing, after mixing and eventually cooling down to room temperature, the cannabigerolic acid or cannabigerol is still a solid in the absence of evidence to the contrary.
Regarding the limitation of “activated” in claim 16, Vialpando et al. teaches free-flowing powder that reads on activated cannabinoid controlled release com pound according to applicant's specification.
Regarding claims 17-19, homogenized step in claim 24, they are considered asproduct by process. With respect to the USC 102/103 rejection above, please note that in product-by-process claims, "once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference." MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the "patentability of a product does not depend on its method of production." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). As a In re BroWJ, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing nonobviousness by objective evidence is shifted to the Applicants.
Regarding claims 22-23, Vialpando et al.  teaches additional ingredients microcrystalline cellulose, croscarmellose sodium, and magnesium stearate.
Regarding claims 24-26, Vialpando et al.  teaches additional additive terpene and linalool is one of terpene, thus, to add linalool is obvious. Furthermore, Vialpando et al. teaches procedure of mixing and stirring, and all ingredients are supposed to be homogenous in the absence of evidence to the contrary.
Regarding claim 31-32, Vialpando et al.  teaches cannabinoid located in the pores of the mesoporous silica, and “facilitate a controlled release character of said activated cannabinoid controlled release compound” is the  intended purpose of such formulation and is not limitation.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to argument:
Applicant’s arguments are moot in view of new ground of 103 rejections.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JIANFENG SONG/           Primary Examiner, Art Unit 1613